UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7266


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CECIL EDWARD WAMPLER, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James C. Turk, Senior
District Judge. (1:04-cr-00067-jct-mfu-1; 1:08-cv-80020)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cecil Edward Wampler, Jr., Appellant Pro Se. Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cecil     Edward        Wampler,      Jr.,     seeks     to      appeal        the

district     court’s    order    dismissing          as    untimely     his    28     U.S.C.

§ 2255 (2000) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)        (2000).          A

prisoner      satisfies       this         standard       by    demonstrating             that

reasonable     jurists      would      find      that     any     assessment         of     the

constitutional       claims     by    the    district       court    is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Wampler has

not   made    the    requisite        showing.            Accordingly,        we     deny    a

certificate     of     appealability         and      dismiss     the      appeal.           We

dispense     with    oral     argument        because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2